[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Carlisle, Slip Opinion No. 2020-Ohio-6750.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-6750
            THE STATE OF OHIO, APPELLEE, v. CARLISLE, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Carlisle, Slip Opinion No. 2020-Ohio-6750.]
Certification of conflict dismissed as having been improvidently certified.
  (No. 2019-1700―Submitted August 18, 2020―Decided December 21, 2020.)
                 CERTIFIED by the Court of Appeals for Lake County,
                            No. 2018-L-141, 2019-Ohio-4651.
                                    _________________
        {¶ 1} This certification of conflict is dismissed, sua sponte, as having been
improvidently certified.
        {¶ 2} The court orders that the opinion of the court of appeals may not be
cited as authority except by the parties inter se.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                    _________________
        Judson J. Hawkins, Eastlake Assistant Law Director, for appellee.
                             SUPREME COURT OF OHIO




       Vanessa R. Clapp, Lake County Public Defender, Melissa Blake, Chief
Assistant Public Defender, and Justin J. Mackin, Assistant Public Defender, for
appellant, Christian Carlisle.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General,
Michael J. Hendershot, Chief Deputy Solicitor General, and Diane R. Brey, Deputy
Solicitor General, urging affirmance for amicus curiae, Ohio Attorney General.
                                 _________________




                                         2